Title: To Benjamin Franklin from Thomas Digges, 30 May 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
London May 30th. 1780
I am very sorry to be so frequently troublesome and repeatedly asking favours of You; But when I reflect on your readiness to do good, & that my present application is to help a deserving Man, I flatter myself I shall stand forgiven.
Dr. Upton Scott of Annapolis in Maryland is necessiated to seek His way back to His Country, Family & Home, by the same route (probably in the same ship) with our friend Mr. L——d in the next New York fleet. He is solicitous to me to aid Him in asking the favour of You (to whom He formerly had the honour to be known) to procure Him if possible some written Instrument, which may save His Baggage & Effects from seizure should the vessel on which He Embarks fall into the hands of an American Cruizer; in which case, tho the Doctor is a good friend to His Country, He may loose his Baggage, from the People who takes him not knowing any thing about Him or His worth.
Dr Scott is an old & respected Citizen of Annapolis, where He practisd Phisick with reputation for many years, and left that Country about four years ago with the approbation & good wishes of the Province, in order to look after a paternal inheritance in Ireland, from which Country He has lately returnd to seek a mode for getting home, & which He thinks He can easiest accomplish by getting past the lines of New York. The fleet for that quarter will most likely sail in 3 weeks tho the Convoy is not yet nominated; and if such an instrument of writing as I now solicit can be got without any impropriety or inconvenience to You, I should esteem it a very great favour to have it forwarded by the first post to me. The letter may be directed to me in propria persona and inclosd in a cover to Messrs. Wm. Hodgson & Co. or Messrs. French & Hopson Brokers, wch last may be probably more safe than the former; tho I beleive He has never yet missd any of yrs.
I have the honor to be with very great Esteem Dr Sir Yr obligd & Obt Ser
TD
 
Addressed: Monsieur / Monsieur B: F——n / Passy
Endorsed: May 30. 80
Notation: T.D. London May 30. 1780.
